Citation Nr: 1100232	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent 
for a status post fusion C3-4 for cervical fracture with fracture 
deformity C5 and posterior subluxation C5-C6.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As such, 
the issues before the Board are as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran contends that his service-connected cervical spine 
disability is more severe than indicated by the 20 percent 
disability rating currently assigned.

The Board notes that the last VA medical record associated from 
the claims file was dated in February 2002.  No more recent VA 
medical records have been associated with the claims file since 
then.  VA must assist a claimant in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The RO should obtain and associate the Veteran's VA 
medical treatment records, from February 2002 to the present, 
with the claims file.

The Board further notes that in his March 2008 Appeal To Board Of 
Veterans' Appeals (VA Form 9), the Veteran has essentially 
claimed that his service-connected back had increased in 
severity.  The Board notes that the last VA examination provided 
to the Veteran occurred in March 2007.  Given the Veteran's 
statement of increased severity of his disability since the last 
examination, an updated VA examination is required in order to 
make an informed decision regarding the Veteran's current level 
of functional impairment and evaluate adequately his current 
level of disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (VA should have provided an examination based on Veteran's 
complaint of increased hearing loss since his examination two 
years before).  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Furthermore, the record indicates that the Veteran has reported 
neurological abnormalities that may be related to his service-
connected cervical spine disability.  For example, in a February 
2002 VA medical record, he reported numbness in the right thumb 
and finger.  In November 2000 he reported numbness in his toes 
and that he has had sensory loss of the middle fingers of both 
hands since his 1981 cervical spine fracture.  The VA examination 
should address any objective neurological abnormalities 
associated with the cervical spine disability.  

Finally, the Veteran claims to have been unemployed since 2000.  
As the RO has not considered the TDIU aspect of this claim under 
38 C.F.R. § 4.16, the matter is hereby remanded to the RO for 
consideration thereof in the first instance.  In so doing, the RO 
may decide to pursue further development of the Veteran's 
employment history.  Additionally, as the Veteran's Social 
Security Administration records indicate that he has been found 
to be unemployable due to his back, a VA examination should be 
provided to determine if he is unemployable solely due to his 
service-connected cervical spine disability.  Assistance by VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
Veteran.  This specifically includes any 
additional records of VA treatment in 
regards to his cervical spine disability 
and any associated neurological 
abnormalities.  If any requested records 
are not available, or if the search for 
any such records otherwise yields negative 
results, that fact should be documented in 
the claims file, and the Veteran should be 
informed in writing.

2.  After the requested development is 
completed, the RO/AMC shall schedule the 
Veteran for a VA examination to determine 
the nature and severity of the cervical 
spine disability.  

The examiner should be provided with the 
Veteran's claims file and a copy of this 
Remand.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

(a)  Provide the range of motion of the 
cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed in 
degrees.

The examiner should also specifically 
state whether the Veteran has ankylosis of 
the spine.

(b)  Determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected back 
disorder and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

(c)  Identify any associated neurological 
deformities associated with the service-
connected cervical spine disability.  

In this regard, the examiner should 
address any complaints of radiating pain 
and numbness in the extremities.  

The examiner should conduct any 
appropriate neurological testing needed to 
address the above.  If a separate 
neurological examination is needed one 
should be scheduled.  

(d)  State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether intervertebral disc syndrome 
results in incapacitating episodes, and if 
so, the duration of the episodes over the 
past 12 months should be reported.  

The incapacitating episodes should also be 
addressed for each year, beginning in 
October 2006 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

(e)  List all neurological impairment(s) 
caused by the service-connected cervical 
spine disability.  

The examiner should address whether the 
Veteran has had bowel or bladder 
impairment as a neurological abnormality 
due to the service-connected cervical 
spine disability.

The examiner should also provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or complete 
paralysis of the affected nerve.  

The severity of each neurological sign and 
symptom should be reported and the 
severity of the symptoms should be 
assessed over the course of the appeal.  

The examiner is also directed to assess 
the extent his service-connected 
disability affects his ability obtain 
substantially gainful employment.  The 
examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any non-service-connected 
disabilities, it is at least as likely as 
not that his service-connected disability 
renders him unable to secure or follow a 
substantially gainful occupation.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
